A delivery of a deed to a third person for the use of the grantee makes it effectual from the instant of such delivery, although the person is not the agent, but a stranger to the grantee, provided the grantee assents to it, which in this case he did. Alford v. Lee, Cro. Eliz., 54;Garnons v. Knight, Barn.  C., 671. The witnesses do not prove directly that the deed contained a release clause of the purchase money, but they say that the deed was "in due form." We must understand that it did contain such a release, and therefore that the plaintiff is entitled to the decree he prays.
PER CURIAM.                                     Decreed accordingly.
Cited: Pritchard v. Sanderson, 84 N.C. 303; Lawson v. Pringle,98 N.C. 452. *Page 413 
(560)